Citation Nr: 1636222	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hearing loss, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1966 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal is currently with the RO in Atlanta, Georgia.

In August 2015, the Board remanded claim for an increased rating for bilateral hearing loss for further development; it has returned for further appellate review.  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  During the January 2016 VA examination, the Veteran stated that he was recently fired due to his bilateral hearing loss disability.  Therefore, the Board has jurisdiction over this issue as part and parcel of his increased rating claim and has listed such on the title page.

The Veteran's appeal is now being processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At the outset, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  For example, while an October 2009 VA treatment record noted that audiometric results revealed moderately severe to severe right ear hearing loss with poor speech discrimination, and moderate to severe left ear hearing loss with good speech discrimination, the precise audiometric results are not included.  The Board notes that the October 2010 VA examination briefly discussed the October 2009 results, including the Veteran's speech discrimination scores, but the precise audiometric results were not provided.  Furthermore, although a May 2013 VA treatment record also discusses the results of a hearing evaluation, including the Veteran's speech discrimination scores, the precise audiometric results were not included.

Considering that the November 2009 and October 2010 VA examinations are not reliable for rating purposes, these audiometric results, if procured, could bear on the outcome of his claim.  As such, efforts must be made to obtain them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  The AOJ should also obtain any updated VA treatment records dated through January 15, 2016.

Additionally, while on remand, the AOJ should once again give the Veteran the opportunity to identify any non-VA healthcare provider who treated him for his claimed disability since September 2009 and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeal.

Also, as noted in the Introduction, a claim of entitlement to a TDIU due to the Veteran's bilateral hearing loss has been raised by the record.  Specifically, during the January 2016 VA examination, the Veteran indicated that he was recently fired from his job with the American Legion due to his hearing loss disability.  Thus, the issue of entitlement to a TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2015), has been raised in connection with his increased rating claim.  See Rice v. Shinseki, supra.

To date, the Veteran has not been provided with the Veterans Claims Assistance Act (VCAA) notice requirement for a TDIU claim.  Therefore, on remand, the AOJ should send the Veteran proper notice, afford him the opportunity to file a formal claim for TDIU, and then adjudicate this matter in the first instance to avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran the proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claim, to specifically include the audiometric results from October 19, 2009 and May 29, 2013, as well as any VA treatment records dated after January 15, 2016.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that the Veteran identify any non-VA healthcare provider who treated him for his bilateral hearing loss since September 2009 and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  Thereafter, and after any further development deemed necessary, readjudicate the claim for an increased rating for bilateral hearing loss, and adjudicate the matter of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

